


EXHIBIT 10.6


[CRICKET LOGO]




May 8, 2013


Julie Dexter Berg
201 Overlake Drive E
Medina, WA 98039


Dear Julie:


We are pleased to offer you employment with Cricket Communications, Inc.
(“Cricket”). The terms of the offer are as follows:


1.
We will recommend that you be appointed as Chief Marketing Officer of each of
Cricket and Leap Wireless International, Inc. (“Leap,” and together with
Cricket, the “Company”). Notwithstanding anything set forth below to the
contrary, the terms of your employment with Cricket will be “at will” and your
service as an officer will be at the pleasure of each of Leap's and Cricket's
Board of Directors (the “Board”).



2.
You will receive a starting bi-weekly salary of $17,307.69 (if annualized,
$450,000). The salary will be subject to annual merit-based consideration;
however, this does not guarantee you will receive an increase annually. As an
officer, any future salary adjustments/considerations will be at the option and
sole discretion of Leap's Board or Compensation Committee and will generally be
based on your performance, market-based compensation data and the Company's
ability to provide such increases.



3.
You will have an opportunity to earn an annual cash bonus targeted at 80% of
your annual base salary (which bonus amount for 2013 will be prorated based on
the date that you commence employment (your “Start Date”)). The actual amount
that you receive will be based on numerous factors, including Cricket's and your
individual performance as determined by Leap's Board or Compensation Committee
in its sole discretion.



4.
Enclosed for your information you will find a comprehensive description of our
benefits. In addition to your normal paid time off accrual as set forth in
Cricket's Executive Benefits Program, you will accrue one additional week of
paid time off annually. Therefore, your annual paid time off accrual for years
one through five will be four weeks per year.



5.
We will facilitate your relocation from the greater-Seattle, Washington area to
San Diego, California. A copy of our relocation package/program is enclosed for
your review. To the extent that any of the relocation payments that we make
result in taxable income to you, such payments will be grossed up to cover the
applicable income taxes.



6.
Within 30 days of your employment, you will receive a temporary living allowance
of $75,000 (this net amount will be grossed-up for taxes) for expenses
associated with your working in San Diego, California. This allowance will be
the total payment to you for temporary living costs (i.e., housing, rental car,
travel from your home, etc.) for your first year of employment. Shortly after
the first anniversary of your Start Date, you will receive a second temporary
living allowance of $50,000 (again, this net amount will be grossed up for
taxes), which will be the total payment to you for temporary living costs for
your second year of employment.



7.
You will be eligible to participate in the Company's long term equity
compensation program with recommended initial grants of (i) options to purchase
100,000 shares of Leap common stock, which shall have a per-share exercise price
equal to the closing price of Leap common stock on the date of grant; and (ii)
deferred stock units for 75,000 shares of Leap common stock. The




            

--------------------------------------------------------------------------------




stock options will have a four-year vesting schedule, vesting 25% per year. The
deferred stock units will also vest over four years, with 25% vesting on the
second and third anniversaries of the date of grant and 50% vesting on the
fourth anniversary of the date of grant; provided, however, that for any
deferred stock units to vest on the foregoing dates, the closing price of Leap's
common stock for the prior 30-day period (or for a subsequent 30-day period)
must be at or above the closing price of Leap's common stock on the date of
grant and any unvested units will expire five years after the date of grant. At
vesting, the units will be settled in shares of Leap common stock.


The foregoing recommended grants are subject to the approval of Leap's Board and
Compensation Committee, and we generally expect such grants to be made effective
as of the 14th day of the month following such approval.


8.
As an officer, you will be offered severance benefits in accordance with the
Company's standard form of Severance Benefits Agreement for Executive Vice
Presidents. Attached please find a sample copy of our standard form of severance
agreement. We will sign a severance agreement with you during your first month
of employment.



Please note that this offer of employment is contingent upon final approval of
Leap's Compensation Committee, the favorable results of a drug and alcohol test,
the results of a background investigation and your signing and agreeing to the
terms of Cricket's Invention Disclosure, Confidentiality & Proprietary Rights
Agreement. We will initiate the background investigation immediately.


To complete your pre-employment drug screen, you must visit an approved
laboratory facility using your photo identification and instructions provided in
the electronic donor registration document that has been emailed to you.
Approved laboratory locations can be found online using the donor registration
information. You must complete your pre-employment drug screen within three (3)
business days of your email receipt of the electronic donor registration. Your
prompt attention to this requirement is necessary as your registration will
expire if not used within three business days.  If you are unable to comply with
this requirement, please contact me immediately.


Please return a signed copy of this offer letter along with the attached
Employment and Invention Disclosure, Confidentiality & Proprietary Rights
Agreement. Please note that this offer is valid for five days from the date of
this letter. If you have any questions, please do not hesitate to call me at
(858) 882-6048.


Congratulations and welcome!


Sincerely,


/s/ Robert Irving


Robert Irving
Senior Vice President, General Counsel and
Chief Administrative Officer


I accept the offer of employment made to me by Cricket and agree to the terms
set forth above.


Offer accepted:     Julie Dexter-Berg___            /s/ Julie
Dexter-Berg_________
Printed Name                 Signature






